NOT FOR PUBLICATION

                             UNITED STATES DISTRICT COURT
                                DISTRICT OF NEW JERSEY

 UNITED STATES OF AMERICA,
                                                           Crim. No. 17-343
 v.
                                                           MEMORANDUM ORDER
 KHAMRAJ LALL,

                       Defendant.



THOMPSON, U.S.D.J.

        As stated in the proceedings held before this Court on July 17, 2019, in which Attorneys

Jonathan Michael Peck and Thomas S. Kearney for the United States of America and Attorney

Jason J. LeBoeuf for Defendant appeared;

        IT IS on this 17th day of July, 2019,

        ORDERED that Defendant may file motion papers in support of his position by August

2, 2019; and it is further

        ORDERED that the United States of America may respond to the above filings by

August 16, 2019; and it is further

        ORDERED that a telephonic conference will be held on August 29, 2019 at 9:30 AM.


                                                             /s/ Anne E. Thompson
                                                            ANNE E. THOMPSON, U.S.D.J.
